                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES W SCHUBERT,                                  Case No. 17-cv-00856-KAW
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 59
                                  10     THE BANK OF NEW YORK MELLON, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On February 8, 2017, Plaintiff James W. Schubert brought the instant suit against

                                  14   Defendants The Bank of New York Mellon and Bank of America, N.A., asserting claims for quiet

                                  15   title and declaratory relief. (Dkt. No. 1-1.) Defendants subsequently moved to dismiss the case.

                                  16   (Dkt. No. 14.) On June 14, 2017, the Court granted Defendants’ motion to dismiss, but gave

                                  17   Plaintiff leave to file an amended complaint to add claims based on an alleged breach of the

                                  18   settlement agreement. (Dkt. No. 42 at 18.)

                                  19          Plaintiff, however, did not file an amended complaint. Instead, Plaintiff filed a request that

                                  20   the Court amend its dismissal order to deny leave to amend so that Plaintiff could appeal the

                                  21   Court’s dismissal. (Dkt. No. 45 at 1-2.) The Court denied Plaintiff’s request, explaining that the

                                  22   proper procedure would be for Plaintiff to file a written notice of intent not to file an amended

                                  23   complaint, which would allow the Court to enter final judgment dismissing all claims with

                                  24   prejudice under Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 47 at 2.)

                                  25          On July 17, 2017, Plaintiff filed his notice of intention not to file an amended complaint.

                                  26   (Dkt. No. 48.) On July 18, 2017, the Court dismissed Plaintiff’s case with prejudice and entered a

                                  27   final judgment. (Dkt. Nos. 50, 51.) Plaintiff subsequently appealed the case. (Dkt. No. 54.)

                                  28          On April 3, 2019, the Ninth Circuit upheld the Court’s dismissal order on the merits. (Dkt.
                                   1   No. 57 at 2, 5.) Because Plaintiff could state a claim that was not barred by res judicata, however,

                                   2   the Ninth Circuit vacated the final judgment and remanded the case back to the Court to give

                                   3   Plaintiff “a final opportunity to amend his complaint consistent with this disposition.” (Id. at 5.)

                                   4          On April 25, 2019, the Ninth Circuit’s judgment took effect. On May 6, 2019, the Court

                                   5   ordered Plaintiff to file an amended complaint by June 3, 2019. (Dkt. No. 59.) As of the date of

                                   6   this order, Plaintiff has not filed his amended complaint. Accordingly, the Court ORDERS

                                   7   Plaintiff to show cause, by June 20, 2019, why the case should not be dismissed for failure to

                                   8   prosecute by: (1) filing his amended complaint, and (2) explaining why Plaintiff failed to comply

                                   9   with the Court’s prior order.

                                  10          IT IS SO ORDERED.

                                  11   Dated: June 11, 2019
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
